DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9-11, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Groeneweg (US 2009/0166998) in view of Simpson (US 6,530,580).
In re claim 1, Groeneweg discloses a mobile barrier for use in military, riot control, and terrorism prevention operations, said mobile barrier comprising: first and second platforms (104b, 104a); first and second axles operatively connected to the first and second platforms; a plurality of interconnected wall sections (108a-c) positioned between and connected to the first and second platforms, said plurality of wall sections defining a protected work area (204) on a side of the barrier; but does not disclose first and second air bags operatively connected to the first and second axles, wherein by inflating and deflating the first and second air bags, the plurality of interconnected wall sections may respectively be raised from and lowered into contact with a travel surface. Simpson, however, does disclose first and second air bags (35) operatively connected to the first and second axles, wherein by inflating and deflating the first and second air bags, the trailer may respectively be raised from and lowered into contact with a travel surface as shown in Figure 6. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile barrier of Groeneweg such that it comprised the air bags of Simpson such that the 
In re claim 2, Groeneweg further discloses wherein the first and second axles are directly coupled to the first and second platforms.  
In re claim 3, Groeneweg further discloses wherein at least one of the first and second axles are coupled to a caboose (116) and said caboose is coupled to at least one of the first and second platforms.  
In re claim 7, Groeneweg further discloses wherein the wall sections are be strengthened by means selected from the group comprising: making end plates of stronger material, making the end plates of thicker material, making the end plates larger for use with more and/or larger dowels and/or bolts, gusseting the end plates to a main beam structure of the wall sections as shown in Figures 3A-C.  
In re claim 9, Groeneweg further discloses wherein the plurality of wall sections further comprise an outer wall skin and an interior armor layer that is fabricated out of a penetration or explosive resistant material, selected from the group comprising: Kevlar, steel, solid armor, spaced armor, composite armor, high impact carbon fiber, special high strength steel, tungsten, ceramic and concrete (see [0099]).
In re claim 10, Groeneweg further discloses wherein the barrier is double sided in that it has protective wall sections deployed on both sides of the first and second platforms with the protected work area being positioned in the center (see [0049]).

In re claim 19, Groeneweg further discloses further comprising trailer stands (352) that automatically drop and/or raise via air, hydraulics, electrical or other mechanical means.
In re claim 20, Groeneweg further discloses wherein the plurality of interconnected wall sections are a preferred height of at least about 4.1 feet, more preferably of at least about 4.25 feet, and even more preferably at least about 4.5 feet (see [0086]).

Claim 4 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Groeneweg and Simpson in view of Nelson (US 2005/0269835).
In re claim 4, Groeneweg discloses the mobile barrier of claim 1, but does not disclose wherein the plurality of interconnected wall sections further comprises an upper wall extension. Nelson, however, does disclose the wall section further comprises an upper wall extension (20) that increases a height of the wall section as shown in Figures 1 and 2. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the walls of Groeneweg and Simpson such that the comprised the upper wall extension of Nelson to provide added protection.

Claim 8 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Groeneweg and Simpson in view of Schiefferly (US 7,125,198).
.
Allowable Subject Matter
Claims 5, 6, 12-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein the upper wall extension rotates around a hinge member into position from a position on a first side of the wall sections”, “wherein the upper wall extension slides into position”, “wherein the caboose has a steering mechanism capable of operating as either a back or a front of barrier” are not anticipated or made obvious by the prior art of record in the examiner’s opinion.
Response to Arguments
Applicant's arguments filed 11/25/20 have been fully considered but they are not persuasive. Applicant argues that Simpson does not disclose axles since the word .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611